 



Exhibit 10.1
SHARE LENDING AGREEMENT
Dated as of November 30, 2006
Among
GOODRICH PETROLEUM CORPORATION (“Lender”),
and
     BEAR, STEARNS INTERNATIONAL LIMITED (“Borrower”), through BEAR, STEARNS &
CO. INC., as agent for Borrower (“Borrowing Agent”),
and
          BEAR, STEARNS & CO. INC., in its capacity as Collateral Agent (as
hereinafter defined).
          This Agreement sets forth the terms and conditions under which
Borrower may borrow from Lender shares of Common Stock.
          The parties hereto agree as follows:
                              Section 1. Certain Definitions. The following
capitalized terms shall have the following meanings:
          “Business Day” means, with respect to any Loan hereunder, a day on
which regular trading occurs in the principal trading market for the Common
Stock.
          “Cash” means any coin or currency of the United States as at the time
shall be legal tender for payment of public and private debts.
          “Clearing Organization” means The Depository Trust Company, or, if
agreed to by Borrower and Lender, such other Securities Intermediary at which
Borrower (or Borrowing Agent) and Lender maintain accounts.
          “Closing Price” on any day means, with respect to the Common Stock
(i) if the Common Stock is listed or admitted to trading on a U.S. securities
exchange registered under the Exchange Act or is included in the OTC Bulletin
Board Service (operated by the National Association of Securities Dealers,
Inc.), the last reported sale price, regular way, in the principal trading
session on such day on such market on which the Common Stock is then listed or
is admitted to trading (or, if the day of determination is not a Business Day,
the last preceding Business Day) and (ii) if the Common Stock is not so listed
or admitted to trading or if the last reported sale price is not obtainable
(even if the Common Stock is listed or admitted to trading on such market), the
average of the bid prices for the Common Stock obtained from as many dealers in
the Common Stock (which may include Borrower or its affiliates), but not
exceeding three, as shall furnish bid prices available to the Lender.
          “Collateral” means any Cash or Non-Cash Collateral. Each of the
parties to this Agreement hereby agree that Cash and each item within the
definition of Non-Cash Collateral shall be treated as a “financial asset” as
defined by Section 8-102(a)(9) of the UCC.
          “Collateral Account” means the securities account of the Collateral
Agent maintained on the books of Bear, Stearns & Co. Inc., as securities
intermediary, and designated “Bear, Stearns & Co. Inc., as Collateral Agent of
Goodrich Petroleum Corporation, as pledgee of Bear, Stearns International
Limited, as Borrower of Loaned Shares.” Any Collateral deposited in the
Collateral Account shall be segregated from all other assets and property of the
Collateral Agent, which such segregation may be accomplished by appropriate
identification on the books and records of Collateral Agent, as a “securities
intermediary”

1



--------------------------------------------------------------------------------



 




within the meaning of the UCC. The Securities Intermediary acknowledges that the
Collateral Account is maintained for the Collateral Agent and undertakes to
treat the Collateral Agent as entitled to exercise the rights that comprise the
Collateral credited to the Collateral Account.
          “Collateral Agent” means Bear, Stearns & Co. Inc., in its capacity as
collateral agent for Lender hereunder, or any successor thereto under
Section 20.
          “Collateral Percentage” means 100%.
          “Convertible Notes” means the $125,000,000 aggregate principal amount
of Convertible Senior Notes due 2026 issued by Lender, or up to $175,000,000
aggregate principal amount to the extent the option to purchase additional
Convertible Notes (the “Option”) is exercised in full as set forth in the
purchase agreement relating to the initial purchase of the Convertible Notes.
          “Common Stock” means shares of Common Stock, par value $0.20 per
share, of Lender, or any other security into which the Common Stock shall be
exchanged or converted as the result of any merger, consolidation, other
business combination, reorganization, reclassification, recapitalization or
other corporate action (including, without limitation, a reorganization in
bankruptcy).
          “Credit Downgrade” occurs when the Borrower receives a rating for its
long term, unsecured and unsubordinated indebtedness that is below A- by
Standard and Poor’s Ratings Group, or its successor (“S&P”), or below A3 by
Moody’s Investors Service, Inc., or its successor (“Moody’s”), or, if either S&P
or Moody’s ceases to rate such debt, an equivalent or lower rating by a
substitute rating agency mutually agreed upon by the Lender and the Borrower.
          “Credit Upgrade” occurs when the Borrower receives a rating for its
long term, unsecured and unsubordinated indebtedness that is A- or better by S&P
or A3 or better by Moody’s and the other rating agency has not assigned a rating
for such debt that is below A- (in the case of S&P) or A3 (in the case of
Moody’s).
          “Cutoff Time” shall mean 10:00 a.m. in the jurisdiction of the
Clearing Organization, or such other time on a Business Day by which a transfer
of Loaned Shares must be made by Borrower or Lender to the other, as shall be
determined in accordance with market practice.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “Lender’s Designated Account” means the securities account of the
Lender maintained on the books of the Borrower, as securities intermediary, and
designated “Goodrich Petroleum Corporation” (account number 353-06280-1-9),
established simultaneously with the execution of this Agreement.
          “Loan Availability Period” means the period beginning with the date of
issuance of the Convertible Notes and ending on the earlier of (i) December 1,
2026, (ii) the date as of which the Lender has notified the Borrower in writing
of its intention to terminate this Agreement at any time after the entire
principal amount of Convertible Notes ceases to be outstanding, whether as a
result of conversion, redemption, repurchase, cancellation or otherwise and
(iii) the date on which this Agreement shall terminate in accordance with the
terms of this Agreement.
          “Loaned Shares” means shares of Common Stock initially transferred to
the Borrower in a Loan hereunder until such Loan or portion thereof is
terminated and a corresponding number of Loaned Shares is transferred to Lender
pursuant to this Agreement; provided that in respect of any such share of Common
Stock initially transferred to the Borrower by Lender and subsequently
transferred by the Borrower to another transferee, “Loaned Share” means an
equivalent number of shares of identical Common Stock. If, as the result of a
stock dividend, stock split or reverse stock split, the number of outstanding
shares of Common Stock is increased or decreased, then the number of outstanding
Loaned Shares shall be proportionately increased or decreased, as the case may
be. If any new or different security (or two or more securities) shall be
exchanged for the outstanding shares of Common Stock as the result of any

2



--------------------------------------------------------------------------------



 




reorganization, merger, consolidation, reclassification, recapitalization or
other corporate action (including, without limitation, a reorganization in
bankruptcy), such new or different security (or such two or more securities
collectively) shall, effective upon such exchange, be deemed to become a Loaned
Share in substitution for the former Loaned Share for which such exchange is
made.
          “Market Value” on any day means (i) with respect to Common Stock, the
most recent Closing Price of the Common Stock prior to such day and (ii) with
respect to any Collateral that is (a) Cash, the face amount thereof, (b) a
letter of credit, the undrawn amount thereof and (c) any other security or
property, the market value thereof, as determined by the Collateral Agent, in
accordance with market practice for such securities or property, based on the
price for such security or property as of the most recent close of trading
obtained from a generally recognized source or the closing bid quotation at the
most recent close of trading obtained from such source, plus accrued interest to
the extent not included therein, unless market practice with respect to the
valuation of such securities or property in connection is to the contrary.
          “Maximum Number of Shares” means 3,300,000 shares of Common Stock,
subject to the following adjustments:
                    (a) If, as the result of a stock dividend, stock split or
reverse stock split, the number of outstanding shares of Common Stock is
increased or decreased, the Maximum Number of Shares shall, effective as of the
payment or delivery date of any such event, be proportionally increased or
decreased, as the case may be.
                    (b) If, pursuant to a merger, consolidation, other business
combination, reorganization, reclassification, recapitalization or other
corporate action (including, without limitation, a reorganization in
bankruptcy), in each case involving an Unaffiliated Third Party, the Common
Stock is exchanged for or converted into cash, securities or other property, the
Maximum Number of Shares shall be reduced to zero on the effective date of such
event.
                    (c) If any Convertible Notes are tendered for conversion to
the Lender in accordance with the terms of such Convertible Notes, the Maximum
Number of Shares shall, effective as of the date Lender delivers cash and/or
shares of Common Stock in satisfaction of the related conversion obligation, be
reduced by a number of shares of Common Stock equal to, for each $1,000
principal amount of Convertible Notes so converted, the Base Conversion Rate
plus the Incremental Share Factor (as such terms are defined in the indenture
relating to the Convertible Notes).
                    (d) Upon the termination of any Loan pursuant to Section
6(a) the Maximum Number of Shares shall be reduced by the number of Loaned
Shares surrendered by Borrower to Lender.
                    (e) Notwithstanding the foregoing, if on December 19, 2006,
the Option is not closed in whole or in a part, the Maximum Number of Shares
shall be reduced by an amount of shares of Common Stock equal to the product of
(i) the aggregate principal amount of Notes subject to the unexercised portion
of the Option, divided by $1,000 and (ii) the sum of the Base Conversion Rate
and the Incremental Share Factor (as such terms are used in the indenture
relating to the Convertible Notes);
                    (f) Notwithstanding the foregoing, if following the
execution of the purchase agreement related to the Convertible Notes, the
Maximum Number of Shares at such time exceeds the product of (i) the aggregate
principal amount of Convertible Notes to be issued (including any Convertible
Notes that may be issued pursuant to the Option) under such purchase agreement,
divided by $1,000, and (ii) the sum of the Base Conversion Rate and the
Incremental Share Factor (as such terms are used in the indenture relating to
the Convertible Notes), then, effective on the date of such purchase agreement,
the Maximum Number of Shares shall be reduced by such excess.
                    (g) Notwithstanding the foregoing, if on December 6, 2006,
the initial offering by the Lender of the Convertible Notes is not closed, or
the Lender does not otherwise issue the Convertible

3



--------------------------------------------------------------------------------



 



Notes, in each case pursuant to the terms of the purchase agreement and
indenture relating thereto, the Maximum Number of Shares shall be reduced to
zero.
          “Non-Cash Collateral” means (i) any evidence of indebtedness issued,
or directly and fully guaranteed or insured, by the United States of America or
any agency or instrumentality thereof; (ii) any deposits, certificates of
deposit or acceptances of any institution which is a member of the Federal
Reserve System having combined capital and surplus and undivided profits of not
less than $500 million at the time of deposit (and which may include the
Collateral Agent or any affiliate of the Collateral Agent so long as the
Collateral Agent is other than Borrower or an affiliate of Borrower); (iii) any
investments of any Person that is fully and unconditionally guaranteed by a bank
referred to in clause (ii); (iv) any repurchase agreements and reverse
repurchase agreements relating to marketable direct obligations issued or
unconditionally guaranteed by the United States of America or issued by any
agency thereof and backed as to timely payment by the full faith and credit of
the United States of America; (v) commercial paper of any corporation
incorporated under the laws of the United States or any State thereof that is
rated “investment grade” A-1 by Standard & Poor’s Rating Group, a division of
McGraw Hill Inc., or any successor thereto, or P-1 by Moody’s Investors
Services, Inc., or any successor thereto; (vi) any money market funds
(including, but not limited to, money market funds managed by the Collateral
Agent or an affiliate of the Collateral Agent) registered under the Investment
Company Act of 1940, as amended; (vii) any letter of credit issued by a bank
referred to in clause (ii); and (viii) all proceeds of the foregoing; provided
that in no event shall Non-Cash Collateral include “margin stock” as defined by
Regulation U of the Board of Governors of the Federal Reserve System.
          “Pledge Period” means any period beginning on a Pledge Date and to the
extent such Pledge Date occurred as a result of a Credit Downgrade ending on the
earlier of (i) the Business Day immediately following the day on which Borrower
notifies Lender and Collateral Agent that a Credit Upgrade has occurred and
(ii) the date on which this Agreement shall terminate in accordance with the
terms of this Agreement.
          “UCC” means the Uniform Commercial Code as in effect in the State of
New York on the date hereof and as it may be amended from time to time.
          “Unaffiliated Third Party” shall mean, with respect to any transaction
by the Lender, any person that the Lender does not “control” (as that term is
defined by Rule 12b-2 under the Exchange Act) immediately prior to the
transaction.
          “Securities Intermediary” means a “securities intermediary” as defined
by Section 8-102(a)(14) of the UCC.
                              Section 2. Loans of Shares; Transfers of Loaned
Shares.
                    (a) Subject to the terms and conditions of this Agreement,
Lender hereby agrees to make available for borrowing by Borrower on or prior to
December 6, 2006, 3,300,000 shares of Common Stock.
                    (b) Subject to the terms and conditions of this Agreement,
Borrower may by written notice to Lender on or prior to December 6, 2006 (a
“Borrowing Notice”), seek to initiate a transaction in which Lender will lend
Loaned Shares to Borrower through the issuance by Lender of such Loaned Shares
to Borrower upon the terms, and subject to the conditions, set forth in this
Agreement (each such issuance and loan, a “Loan”). Such Loan shall be confirmed
by a schedule and receipt listing the Loaned Shares provided by Lender to
Borrower (the “Confirmation”). Such Confirmation shall constitute conclusive
evidence with respect to the Loan, including the number of shares of Common
Stock that are the subject of the Loan, to which the Confirmation relates,
unless a written objection to the Confirmation specifying the reasons for the
objection is received by Borrower within five Business Days after the delivery
of the Confirmation to Borrower; provided that in no event shall the delivery of
the Confirmation or any such objection thereto delay the transfer of Loaned
Shares to which a Borrowing Notice relates pursuant to clause (d) below.

4



--------------------------------------------------------------------------------



 



                    (c) Notwithstanding anything to the contrary in this
Agreement, Borrower shall not be permitted to borrow, and may not initiate a
Loan hereunder with respect to, any shares of Common Stock at any time to the
extent that Borrower determines that any Loan of such shares of Common Stock
shall cause Borrower to become, directly or indirectly, a “beneficial owner”
(within the meaning of Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder, a “Beneficial Owner”) of more than 9.9% of
the shares of Common Stock outstanding at such time. Under no circumstances
shall Lender be liable to Borrower for any Loan in contravention of this
Section 2(c).
                    (d) Lender shall transfer Loaned Shares to Borrower on or
before the Cutoff Time on December 6, 2006. Delivery of the Loaned Shares to
Borrower shall be made in the manner set forth under Section 13 below.
                              Section 3. Collateral.
                    (a) Unless otherwise agreed by Borrower and Lender, Borrower
shall, no later than 10:00 a.m. New York time on the second Business Day
immediately following any day on which a Credit Downgrade has occurred, transfer
to Collateral Agent, for deposit to the Collateral Account, Collateral with a
Market Value at least equal to the Collateral Percentage of the Market Value of
the Loaned Shares as of the close of business on the Business Day immediately
preceding such transfer (any such date, a “Pledge Date”).
                    (b) During any Pledge Period, any Collateral transferred by
Borrower to Collateral Agent shall be security for Borrower’s obligations in
respect of the Loaned Shares and for any other obligations of Borrower to Lender
hereunder. Borrower on the Pledge Date pledges with, assigns to, and grants
Collateral Agent for the benefit of Lender a continuing first priority security
interest in, and a lien upon, the Collateral, which shall attach upon the
transfer of the Loaned Shares by Lender to Borrower and which shall cease upon
the transfer of the Loaned Shares by Borrower to Lender, a Credit Upgrade or
upon the transfer of any such Collateral to Borrower in accordance with the
terms of this Agreement. In addition to the rights and remedies given to Lender
hereunder, Lender shall have all the rights and remedies of a secured party
under the UCC. To provide for the effectiveness, validity, perfection and
priority of Lender’s rights as a secured party, Borrower acknowledges that
Collateral Agent has obtained control of any financial assets included in the
Collateral (or shall have obtained control upon posting of such Collateral
pursuant to the terms contained herein) within the meaning of Sections 8-106 and
9-106 of the UCC. Collateral Agent acknowledges that it has control of the
Collateral (or shall have control upon posting of such collateral pursuant to
the terms contained herein) on behalf of Lender within the meaning of
Section 8-106(d)(1) of the UCC. Notwithstanding anything to the contrary herein,
Lender may not use or invest the Collateral and Collateral Agent shall take no
instruction from Lender regarding the use or investment of Collateral. Promptly
upon the termination of any Pledge Period, the Collateral Agent shall release to
the Borrower all of the Collateral.
                    (c) Except as otherwise provided herein, upon the transfer
to Lender of Loaned Shares pursuant to Section 6, Collateral Agent shall release
to Borrower Collateral with a Market Value equal to the Collateral Percentage of
the Market Value of the Loaned Shares so transferred but only to the extent that
immediately following such transfer of Collateral, no Collateral Deficit would
exist. Such transfer of Collateral shall be made no later than the Cutoff Time
on the day the Loaned Shares are transferred, or if such day is not a day on
which a transfer of such Collateral may be effected under Section 13, or if the
transfer of Loaned Shares by Lender to Borrower occurs after the Cutoff Time on
such day, then in each case the next day on which such a transfer may be
effected.
                    (d) If Borrower transfers Collateral to Collateral Agent, as
provided in this Section 3, and Lender does not transfer the Loaned Shares to
Borrower, Borrower shall have the absolute right to the return of the
Collateral; and if Lender transfers Loaned Shares to Borrower and Borrower does
not transfer Collateral to Collateral Agent as provided in this Section 3,
Lender shall have the absolute right to the return of the Loaned Shares.

5



--------------------------------------------------------------------------------



 



                    (e) Borrower may, upon notice to Lender and Collateral
Agent, substitute Collateral for Collateral securing any Loan or Loans; provided
that such substituted Collateral shall have a Market Value such that the
aggregate Market Value of such substituted Collateral, together with all other
Collateral, shall equal or exceed the Collateral Percentage of the Market Value
of the Loaned Shares as of the date of such substitution.
                              Section 4. Mark To Market.
                    (a) During any Pledge Period, if at the close of trading on
any Business Day during the Loan Availability Period the aggregate Market Value
of all Collateral shall be less than the Collateral Percentage of the Market
Value of all the outstanding Loaned Shares (a “Collateral Deficit”), Lender may,
by notice to Borrower and Collateral Agent, demand that Borrower transfer to
Collateral Agent, for deposit to the Collateral Account, no later than the
following Business Day, additional Collateral so that the Market Value of such
additional Collateral, when added to the Market Value of all other Collateral,
shall equal or exceed the Collateral Percentage of the Market Value of the
Loaned Shares on such Business Day of determination.
                    (b) During any Pledge Period, if at the close of trading on
any Business Day during the Loan Availability Period the aggregate Market Value
of all Collateral shall be greater than the Collateral Percentage of the Market
Value of all the outstanding Loaned Shares (a “Collateral Excess”), Borrower
may, by notice to Lender and Collateral Agent, demand that Collateral Agent
transfer to Borrower such amount of the Collateral selected by Borrower so that
the Market Value of the Collateral, after deduction of such amounts, shall
thereupon be at least equal to the Collateral Percentage of the Market Value of
the Loaned Shares on such Business Day of determination; provided however that
with respect to clauses (a) and (b), the Collateral Agent will promptly give
Lender a statement setting forth the Market Value of all Collateral upon
Lender’s request and Lender shall have the right to audit the Market Value of
all Collateral.
                    (c) Notwithstanding the foregoing, with respect to any
outstanding Loans secured by Collateral, the respective rights of Lender and
Borrower under Section 4(a) and Section 4(b) may be exercised only where a
Collateral Excess or Collateral Deficit exceeds 2% of the Market Value of the
Loaned Shares.
                              Section 5. Loan Fee. Borrower agrees to pay Lender
a single loan fee per Loan (a “Loan Fee”) equal to $0.20 per Loaned Share. The
Loan Fee shall be paid by Borrower on or before the time of transfer of the
Loaned Shares pursuant to Section 2(d) on a delivery-versus-payment basis
through the facilities of the Clearing Organization.
                              Section 6. Loan Terminations.
                    (a) Borrower may terminate all or any portion of a Loan on
any Business Day by giving written notice thereof to Lender and transferring the
corresponding number of Loaned Shares to Lender, without any consideration being
payable in respect thereof by Lender to Borrower.
                    (b) All outstanding Loans, if any, on the last day of the
Loan Availability Period shall terminate on the first Business Day following the
last day of the Loan Availability Period (the “Facility Termination Date”) and
all outstanding Loaned Shares shall be delivered by Borrower to Lender, without
any consideration being payable in respect thereof by Lender to Borrower, no
later than the fifth Business Day following the Facility Termination Date.
                    (c) If on any date, the number of Loaned Shares exceeds the
Maximum Number of Shares, the number of Loaned Shares in excess of the Maximum
Number of Shares shall be delivered by Borrower to Lender, without any
consideration being payable in respect thereof by Lender to Borrower, no later
than the third Business Day following such date (the “Delivery Due Date”). Upon
receipt of a conversion notice from any holder of Convertible Notes, Lender
shall notify Borrower within five Business Days of receipt of such conversion
notice. If as a result of complying with such Section 6(c), as promptly

6



--------------------------------------------------------------------------------



 



as reasonably practicable (but subject to applicable law, regulation or policy),
Borrower would become a Beneficial Owner of more than 9.9% of the shares of
Common Stock outstanding at such time, then Borrower shall be permitted to
extend the Delivery Due Date for all or a portion of the corresponding delivery
obligation and in no event no longer than such time to allow Borrower to return
such Loaned Shares, through one transaction or a series of transactions, without
causing Borrower to become, directly or indirectly a Beneficial Owner of more
than 9.9% of the shares of Common Stock outstanding at such time.
                    (d) If a Loan is terminated upon the occurrence of a Default
as set forth in Section 11, the Loaned Shares shall be delivered by Borrower to
Lender, without any consideration being payable in respect thereof by Lender to
Borrower, no later than the third Business Day following the termination date of
such Loan as provided in Section 11.
                              Section 7. Distributions.
                    (a) If at any time when there are Loaned Shares outstanding
under this Agreement, Lender pays a cash dividend or makes a cash distribution
in respect of its outstanding Common Stock to the then holder or holders of such
Loaned Shares, Borrower shall pay to Lender (whether or not Borrower is a holder
of any or all of the outstanding Loan Shares), within one Business Day after the
payment of such dividend or distribution, an amount in cash equal to the product
of (i) the amount per share of such dividend or distribution and (ii) the number
of Loaned Shares on which the dividend or distribution was paid.
                    (b) If at any time when there are Loaned Shares outstanding
under this Agreement, Lender makes a distribution in respect of its outstanding
Common Stock in property or securities, including any options, warrants, rights
or privileges in respect of securities (other than a distribution of Common
Stock, but including any options, warrants, rights or privileges exercisable
for, convertible into or exchangeable for Common Stock) to the then holder or
holders of such Loaned Shares (a “Non-Cash Distribution”), Borrower shall
deliver to Lender (whether or not Borrower is a holder of any or all of the
outstanding Loan Shares) in kind, within one Business Day after the date of such
Non-Cash Distribution, the property or securities distributed in an amount equal
to the product of (i) the amount per share of Common Stock of such Non-Cash
Distribution and (ii) the number of Loaned Shares on which such Non-Cash
Distribution was made.
                    (c) Any interest, cash distribution or cash dividend made on
or in respect of any Collateral for any Loan hereunder, shall, subject to
(e) below, be delivered by the Collateral Agent to Borrower, on the date such
interest, cash distribution or cash dividend is received by the Collateral
Agent.
                    (d) Any non-cash distributions or dividend made on or in
respect of any Collateral for any Loan hereunder shall, subject to (e) below, be
delivered by the Collateral Agent to Borrower on the date such non-cash
distribution or dividend is received by the Collateral Agent.
                    (e) If the cash or other property received by the Collateral
Agent under the provisions of paragraph (c) or (d) of this Section 7 qualifies
as Collateral, to the extent that a transfer of such cash or other property to
Borrower by the Collateral Agent would give rise to a Collateral Deficit, the
Collateral Agent shall (only to the extent of any such Collateral Deficit) not
make such transfer of cash or other property in accordance with this Section 7,
but shall in lieu of such transfer immediately credit the amounts that would
have been transferable under this Section 7 to the Collateral Account.
                              Section 8. Rights in Respect of Loaned Shares.
                    Subject to the terms of this Agreement, and except as
otherwise agreed by Borrower and Lender, Borrower, insofar as it is the record
owner of Loaned Shares, shall have all of the incidents of ownership in respect
of any such Loaned Shares until such Loaned Shares are required to be delivered
to Lender in accordance with the terms of this Agreement, including the right to
transfer the Loaned Shares to others. Borrower agrees that it or any of its
affiliates that are the record owner of any Loaned Shares initially transferred
to Borrower from Lender as a Loan hereunder and offered pursuant to a registered

7



--------------------------------------------------------------------------------



 



public offering on or about the date hereof will not vote such Loaned Shares on
any matter submitted to a vote of Lender’s shareholders but shall instead grant
a proxy to Lender to vote such Loaned Shares.
                              Section 9. Representations and Warranties.
                    (a) Each of Borrower and Lender represent and warrant to the
other that:
          (i) it has full power to execute and deliver this Agreement, to enter
into the Loans contemplated hereby and to perform its obligations hereunder;
          (ii) it has taken all necessary action to authorize such execution,
delivery and performance;
          (iii) this Agreement constitutes its legal, valid and binding
obligation enforceable against it in accordance with its terms; and
          (iv) the execution, delivery and performance of this Agreement does
not and will not violate, contravene, or constitute a default under, (A) its
certificate of incorporation, bylaws or other governing documents, (B) any laws,
rules or regulations of any governmental authority to which it is subject,
(C) any contracts, agreements or instrument to which it is a party or (D) any
judgment, injunction, order or decree by which it is bound.
                    (b) Lender represents and warrants to Borrower, as of the
date hereof, and as of the date any Loaned Shares are transferred to Borrower in
respect of any Loan hereunder, that the Loaned Shares and all other outstanding
shares of Common Stock of the Lender have been duly authorized and, upon the
issuance and delivery of the Loaned Shares to Borrower in accordance with the
terms and conditions hereof, and subject to the contemporaneous or prior receipt
of the applicable Loan Fee by Lender, will be duly authorized, validly issued,
fully paid nonassessible shares of Common Stock; and the stockholders of Lender
have no preemptive rights with respect to the Loaned Shares.
                    (c) Lender represents and warrants to Borrower, as of the
date hereof, and as of the date any Loaned Shares are transferred to Borrower in
respect of any Loan hereunder, that the outstanding shares of Common Stock are
listed on The New York Stock Exchange (the “NYSE”) and the Loaned Shares have
been approved for listing on the NYSE, subject to official notice of issuance.
                    (d) Borrower represents to Lender that it has, or at the
time of transfer to the Collateral Agent shall have, the right to grant to
Lender, and that Lender shall acquire, a continuing first priority security
interest in the Collateral, if any.
                    (e) The representations and warranties of Borrower and
Lender under this Section 9 shall remain in full force and effect at all times
during the term of this Agreement and shall survive the termination for any
reason of this Agreement.
                              Section 10. Covenants.
                    (a) Borrower covenants and agrees with Lender that, in so
far as it is the record owner of any Loaned Shares initially transferred to
Borrower by Lender as a Loan hereunder and offered pursuant to a registered
public offering on or about the date hereof, such Loaned Shares will be used for
the purpose of directly or indirectly facilitating the sale of the Convertible
Notes and the hedging of the Convertible Notes by the holders thereof.
                    (b) Borrower covenants and agrees with Lender that it will
not transfer or dispose of any Loaned Shares initially transferred to Borrower
by Lender as a Loan hereunder of which it is the record owner except pursuant to
a registration statement that is effective under the Securities Act; provided
that Borrower may transfer any such Loaned Shares to any of its affiliates
without a registration statement so

8



--------------------------------------------------------------------------------



 



long as such affiliate transferee does not transfer or dispose of such Loaned
Shares to any non-affiliated transferee except pursuant to a registration
statement that is effective under the Securities Act.
                    (c) The parties hereto acknowledge that Borrower has
informed Lender that Borrower is a “financial institution” within the meaning of
Section 101(22) of Title 11 of the United States Code (the “Bankruptcy Code”).
The parties hereto further acknowledge and agree that (i) each Loan hereunder is
intended to be a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code; (ii) each and every transfer of funds,
securities and other property under this Agreement is intended to be a
“settlement payment” or a “margin payment,” as such terms are used in
Sections 362(b)(6) and 546(e) of the Bankruptcy Code; and (iii) the rights given
to Lender hereunder upon a Default by Borrower are intended to constitute the
rights to cause the liquidation of a securities contract and to set off mutual
debts and claims in connection with a securities contract, as such terms are
used in Sections 555 and 362(b)(6) of the Bankruptcy Code.
                              Section 11. Events of Default.
                    (a) All Loans, and any further obligation to make Loans
under this Agreement, may, at the option of Lender by a written notice to
Borrower (which option shall be deemed exercised, even if no notice is given,
immediately on the occurrence of an event specified in either Section 11(a)(iv)
or Section 11(a)(v) below), be terminated (i) immediately on the occurrence of
any of the events set forth in Section 11(a)(iv) or Section 11(a)(v) below and
(ii) two Business Days following such notice on the occurrence of any of the
other events set forth below, (each, a “Default”):
          (i) Borrower fails to deliver Loaned Shares to Lender as required by
Section 6;
          (ii) Borrower fails to deliver or pay to Lender when due any cash,
securities or other property as required by Section 7;
          (iii) Borrower fails to transfer Collateral when due as required by
Section 3 and Section 4;
          (iv) the filing by or on behalf of Borrower of a voluntary petition or
an answer seeking reorganization, arrangement, readjustment of its debts or for
any other relief under any bankruptcy, reorganization, compromise, arrangement,
insolvency, readjustment of debt, dissolution, winding-up or liquidation or
similar act or law, of any state, federal or other applicable foreign
jurisdictions, now or hereafter existing (“Bankruptcy Law”), or any action by
Borrower for, or consent or acquiescence to, the appointment of a receiver
trustee or other custodian of Borrower, or of all or a substantial part of its
property; or the making by Borrower of a general assignment for the benefit of
creditors; or the admission by Borrower in writing of its inability to pay its
debts as they become due;
          (v) the filing of any involuntary petition against Borrower in
bankruptcy or seeking reorganization, arrangement, readjustment of its debts or
for any other relief under any Bankruptcy Law and an order for relief by a court
having jurisdiction in the premises shall have been issued or entered therein;
or any other similar relief shall be granted under any applicable federal or
state law or law of any other applicable foreign jurisdictions; or a decree or
order of a court having jurisdiction in the premises for the appointment of a
receiver, liquidator, sequestrator, trustee or other officer having similar
powers over Borrower or over all or a part of its property shall have been
entered; or the involuntary appointment of an interim receiver, trustee or other
custodian of Borrower or of all or a substantial part of its property; or the
issuance of a warrant of attachment, execution or similar process against any
substantial part of the property of Borrower; and continuance of any such event
for 15 consecutive calendar days unless dismissed, bonded to the satisfaction of
the court having jurisdiction in the premises or discharged;

9



--------------------------------------------------------------------------------



 



          (vi) Borrower fails to provide any indemnity as required by
Section 14;
          (vii) Borrower notifies Lender of its inability to or intention not to
perform Borrower’s obligations hereunder or otherwise disaffirms, rejects or
repudiates any of its obligations hereunder; or
          (viii) Any representation made by Borrower under this Agreement in
connection with any Loan or Loans hereunder shall be incorrect or untrue in any
material respect during the term of any Loan hereunder or Borrower fails to
comply in any material respect with any of its covenants under this Agreement.
                              Section 12. Lender’s Remedies.
                    (a) Upon the termination of any Loan by Lender under
Section 11, Borrower may, with the prior written consent of Lender (which
consent may be withheld at Lender’s sole discretion; provided however that,
Lender shall not withhold such request if Borrower as a result would unavoidably
become, directly or indirectly, a Beneficial Owner of more than 9.9% of the
shares of Common Stock outstanding at such time), in lieu of the delivery of
Loaned Shares to Lender in accordance with Section 6(d), pay to Lender, no later
than one Business Day following notice of such Default to Borrower, an amount in
immediately available funds (the “Replacement Cash”) equal to the product of the
Closing Price as of the date of such notice of Default and the number of Loaned
Shares otherwise required to be delivered; provided that if Lender consents to
the delivery of Replacement Cash, Borrower may direct the Collateral Agent to
deliver to Lender any Collateral held by the Collateral Agent in respect of the
Loan so terminated and, to the extent the Market Value of any such Collateral
delivered to Lender is less than the required amount of Replacement Cash, pay to
Lender such difference in immediately available funds. Any Collateral in respect
of the Loan so terminated that is not so delivered to Lender pursuant to this
clause shall, upon payment in full of the Replacement Cash to Lender, be
immediately delivered by Collateral Agent to Borrower.
                    (b) Notwithstanding anything to the contrary herein, if,
upon the termination of any Loan by Lender under Section 11 and, at the time of
such termination, the purchase of Common Stock in an amount equal to the Loaned
Shares to be delivered to Lender in accordance with Section 6(d) shall (i) be
prohibited by any law, rules or regulation of any governmental authority to
which it is or would be subject, (ii) violate, or would upon such purchase
likely violate, any order or prohibition of any court, tribunal or other
governmental authority or (iii) require the prior consent of any court, tribunal
or governmental authority prior to any such repurchase (each of (i), (ii) and
(iii), a (“Legal Obstacle”), then, in each case, Borrower shall immediately
notify Lender of the Legal Obstacle and the basis therefor, whereupon Borrower’s
obligations under Section 6(d) shall be suspended until such time as no Legal
Obstacle with respect to such obligations shall exist (a “Repayment
Suspension”). Upon notification of a Repayment Suspension and for so long as the
Repayment Suspension shall continue during any Pledge Period, Lender shall have
the right, exercisable in it sole discretion, to direct the Collateral Agent to,
and the Collateral Agent upon receipt of the written request of Lender (with a
copy to Borrower) shall, release to Lender an amount of Collateral with a Market
Value equal to the Market Value of all (or such fewer number as Lender may
specify) of the Loaned Shares that are the subject of the Repayment Suspension,
whereupon the Borrower’s obligation to return the specified number of Loaned
Shares to the Lender shall be automatically extinguished. Following the
occurrence of and during the continuation of any Repayment Suspension, Borrower
shall use its reasonable best efforts to remove or cure the Legal Obstacle as
soon as practicable; provided that Lender shall promptly reimburse all
reasonable costs and expenses (including legal counsel to Borrower) incurred or,
at Borrower’s election, provide reasonably adequate surety or guarantee for any
such costs and expenses that may be incurred by Borrower, in each case in
removing or curing such Legal Obstacle. If Borrower is unable to remove or cure
the Legal Obstacle within a reasonable period of time under the circumstances,
Borrower shall pay to Lender, in lieu of the delivery of Loaned Shares in
accordance with Section 4(d), an amount in immediately available funds equal to
the Replacement Cash.

10



--------------------------------------------------------------------------------



 



                    (c) If Borrower shall fail to deliver Loaned Shares to
Lender pursuant to Section 6(d) when due or shall fail to pay the Replacement
Cash to Lender when due in accordance with Section 12(a) or (b) above (to the
extent Borrower is permitted and elects to pay Replacement Cash), then, in
either case, in addition to any other remedies available to Lender under this
Agreement or under applicable law, Lender shall have the right (without further
notice to Borrower) to (i) purchase a like amount of Loaned Shares (“Replacement
Shares”) in the principal market for such securities in a commercially
reasonable manner, (ii) sell any Collateral in the principal market for such
Collateral in a commercially reasonable manner and (iii) apply and set off the
Collateral, if any, and any proceeds thereof (including any amounts drawn under
a letter of credit supporting any Loan) against the payment of the purchase
price for such Replacement Shares and any amounts due to Lender under this
Agreement. To the extent Lender shall exercise such right, Borrower’s obligation
to return a like amount of Loaned Shares or to pay the Replacement Cash, as
applicable, shall terminate and Borrower shall be liable to Lender for the
purchase price of Replacement Shares (plus all other amounts, if any, due to
Lender hereunder). In the event that (i) the purchase price of Replacement
Shares (plus all other amounts, if any, due to Lender hereunder) exceeds
(ii) the amount of the Collateral, if any, Borrower shall be liable to Lender
for the amount of such excess. The purchase price of Replacement Shares
purchased under this Section 12 shall include, and the proceeds of any sale of
Collateral shall be determined after deduction of, broker’s fees and commissions
and all other reasonable costs, fees and expenses related to such purchase and
sale. In the event Lender exercises its rights under this Section 12, Lender may
elect in its sole discretion, in lieu of purchasing all or a portion of the
Replacement Shares or selling all or a portion of the Collateral, if any, to be
deemed to have made, respectively, such purchase of Replacement Shares or sale
of Collateral for an amount equal to the Closing Price of the Common Stock on
the date Lender elects to exercise this remedy. Upon the satisfaction of all
Borrower’s obligations hereunder, any remaining Collateral shall be returned to
Borrower.
                              Section 13. Transfers.
                    (a) All transfers of Loaned Shares to Borrower hereunder
shall be made by the crediting by a Clearing Organization of such financial
assets to the Borrower’s “securities account” (within the meaning of
Section 8-501 of the UCC) maintained with such Clearing Organization, as
Borrower shall inform Lender. All transfers of Loaned Shares to Lender hereunder
shall be made by the crediting of such Loaned Shares to Lender’s Designated
Account. All transfers of Collateral to Collateral Agent by Borrower shall be
made by crediting the Collateral Account. All transfers of Collateral to Lender
by Collateral Agent shall be made in the manner directed by Lender. In every
transfer of “financial assets” (within the meaning of Section 8-102 of the UCC)
hereunder, the transferor shall take all steps necessary (a) to effect a
delivery to the transferee under Section 8-301 of the UCC, or to cause the
creation of a security entitlement in favor of the transferee under
Section 8-501 of the UCC, (b) to enable the transferee to obtain “control”
(within the meaning of Section 8-106 of the UCC), and (c) to provide the
transferee with comparable rights under any applicable foreign law or
regulation.
                    (b) All transfers of cash hereunder to Borrower or Lender
shall be by wire transfer in immediately available, freely transferable funds.
                    (c) A transfer of securities or cash may be effected under
this Section 13 on any day except (i) a day on which the transferee is closed
for business at its address set forth in Section 17 or (ii) a day on which a
Clearing Organization or wire transfer system is closed, if the facilities of
such Clearing Organization or wire transfer system are required to effect such
transfer.
                              Section 14. Indemnities.
                    (a) Lender hereby agrees to indemnify and hold harmless
Borrower and its affiliates and its former, present and future directors,
officers, employees and other agents and representatives from and against any
and all liabilities, judgments, claims, settlements, losses, damages, fees,
liens, taxes, penalties, obligations and expenses incurred or suffered by any
such person or entity directly or indirectly arising from, by reason of, or in
connection with, (i) any breach by Lender of any of its representations or

11



--------------------------------------------------------------------------------



 



warranties contained in Section 9 or (ii) any breach by Lender of any of its
covenants or agreements in this Agreement.
                    (b) Borrower hereby agrees to indemnify and hold harmless
Lender and its affiliates and its former, present and future directors,
officers, employees and other agents and representatives from and against any
and all liabilities, judgments, claims, settlements, losses, damages, fees,
liens, taxes, penalties, obligations and expenses incurred or suffered by any
such person or entity directly or indirectly arising from, by reason of, or in
connection with (i) any breach by Borrower of any of its representations or
warranties contained in Section 9 or (ii) any breach by Borrower of any of its
covenants or agreements in this Agreement.
                    (c) In case any claim or litigation which might give rise to
any obligation of a party under this Section 14 (each an “Indemnifying Party”)
shall come to the attention of the party seeking indemnification hereunder (the
“Indemnified Party”), the Indemnified Party shall promptly notify the
Indemnifying Party in writing of the existence and amount thereof; provided that
the failure of the Indemnified Party to give such notice shall not adversely
affect the right of the Indemnified Party to indemnification under this
Agreement, except to the extent the Indemnifying Party is materially prejudiced
thereby. The Indemnifying Party shall promptly notify the Indemnified Party in
writing if it accepts such claim or litigation as being within its
indemnification obligations under this Section 14. Such response shall be
delivered no later than 30 days after the initial notification from the
Indemnified Party; provided that, if the Indemnifying Party reasonably cannot
respond to such notice within 30 days, the Indemnifying Party shall respond to
the Indemnified Party as soon thereafter as reasonably possible.
                    (d) An Indemnifying Party shall be entitled to participate
in and, if (i) in the judgment of the Indemnified Party such claim can properly
be resolved by money damages alone and the Indemnifying Party has the financial
resources to pay such damages and (ii) the Indemnifying Party admits that this
indemnity fully covers the claim or litigation, the Indemnifying Party shall be
entitled to direct the defense of any claim at its expense, but such defense
shall be conducted by legal counsel reasonably satisfactory to the Indemnified
Party. An Indemnified Party shall not make any settlement of any claim or
litigation under this Section 14 without the written consent of the Indemnifying
Party.
                              Section 15. Termination of Agreement.
                    (a) This Agreement may be terminated (i) at any time by the
written agreement of Lender and Borrower, (ii) by Lender upon the occurrence of
a Default or (iii) upon the earlier of (A) December 1, 2026 and (B) the date on
which the Lender has notified the Borrower in writing of its intention to
terminate this Agreement at any time after the entire principal amount of
Convertible Notes ceases to be outstanding, whether as a result of conversion,
redemption, repurchase, cancellation or otherwise.
                    (b) Unless otherwise agreed by Borrower and Lender, the
provisions of Section 14 shall survive the termination of this Agreement.
                              Section 17. Notices.
                    (a) All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given when received.
                    (b) All such notices and other communications shall be
directed to the following address:
                              (i) If to Borrower or Borrowing Agent to:
Bear, Stearns & Co. Inc.
383 Madison Avenue
New York, NY 10179

12



--------------------------------------------------------------------------------



 



                              (ii) If to Collateral Agent to:
Bear, Stearns & Co. Inc., as Collateral Agent for
383 Madison Avenue
New York, NY 10179
                              (iii) If to Securities Intermediary to:
Bear, Stearns & Co. Inc.
383 Madison Avenue
New York, NY 10179
                              (iv) If to Lender to:
Goodrich Petroleum Corporation
808 Travis Street, Suite 1320
Houston, Texas 77002
Attention: Walter G. Goodrich
Facsimile: (713) 780-9254
                    (c) In the case of any party, at such other address as may
be designated by written notice to the other parties.
                              Section 18. Governing Law; Submission To
Jurisdiction; Severability.
                    (a) This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, but excluding any choice of
law provisions that would require the application of the laws of a jurisdiction
other than New York.
                    (b) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
(A) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR
NEW YORK STATE COURT SITTING IN NEW YORK CITY, AND ANY APPELLATE COURT FROM ANY
SUCH COURT, SOLELY FOR THE PURPOSE OF ANY SUIT, ACTION OR PROCEEDING BROUGHT TO
ENFORCE ITS OBLIGATIONS HEREUNDER OR RELATING IN ANY WAY TO THIS AGREEMENT OR
ANY LOAN HEREUNDER AND (B) WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO
SO, ANY DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT AND ANY RIGHT OF JURISDICTION ON ACCOUNT OF ITS
PLACE OF RESIDENCE OR DOMICILE.
                    (c) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY RIGHT
THAT IT MAY HAVE TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
                    (d) To the extent permitted by law, the unenforceability or
invalidity of any provision or provisions of this Agreement shall not render any
other provision or provisions herein contained unenforceable or invalid.
                              Section 19. Counterparts. This Agreement may be
executed in any number of counterparts, and all such counterparts taken together
shall be deemed to constitute one and the same agreement.
                              Section 20. Designation of Replacement Collateral
Agent. If at any time while this Agreement is in effect (i) Bear, Stearns & Co.
Inc. ceases to be a Securities Intermediary or (ii) Lender shall determine, in
its sole discretion, that any of the relationships by or among the parties

13



--------------------------------------------------------------------------------



 



hereto are reasonably likely to prevent Lender from acquiring, or jeopardize the
continuation of, Lender’s continuing first priority security interest in the
Collateral as contemplated under Section 3(b), Lender shall be entitled to
designate a bank or trust company reasonably satisfactory to Borrower as a
successor Collateral Agent. In the event of a designation of a successor
Collateral Agent, each of the parties to this Agreement agrees to take all such
actions as are reasonably necessary to effect the transfer of rights and
obligations of Bear, Stearns & Co. Inc. as Collateral Agent hereunder to such
successor Collateral Agent, including the execution and delivery of amendments
to this Agreement as shall be necessary to effect such designation and transfer.
                              Section 21. Parent Guarantee. On or prior to the
date of the initial transfer of Loaned Shares to the Borrower in a Loan pursuant
to this Agreement, Bear Stearns Companies Inc., a Delaware corporation, will
execute a parent guarantee in favor of the Lender substantially in the form of
Annex I hereto.

14



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto to have executed this Share Lending
Agreement as of the date and year first above written.

              GOODRICH PETROLEUM CORPORATION
as Lender
    BEAR, STEARNS INTERNATIONAL LIMITED
as Borrower
    By:  /s/ David R. Looney    By:   /s/ James D. Kern       Name: David R.
Looney     Name: James D. Kern     Title: Executive Vice President & Chief
Financial Officer   Title: Authorized Signatory         BEAR, STEARNS & CO. INC.
as Collateral Agent
          By:   /s/ Paul S. Rosica            Name: Paul S. Rosica        
Title: Senior Managing Director       BEAR, STEARNS & CO. INC.
as Borrowing Agent            By:   /s/ Paul S. Rosica            Name: Paul S.
Rosica         Title: Senior Managing Director  

15